The determination of the question transferred is not material to the matter in issue and has not been considered for that reason. The matter in issue in a tax appeal is whether the petitioner's tax is greater than it should be (Granite State Land Co. v. Hampton, ante, 1, 7; Winnipiseogee etc. Co. v. Laconia, 74 N.H. 82; Conn. Valley Lumber Co. v. Monroe,71 N.H. 473, 479), and not whether the assessors omitted to give him the statutory notice (Crowell v. Londonderry, 63 N.H. 42, 49), or failed to comply with the other provisions of law in respect to making the assessment. Bickford v. Franconia, 73 N.H. 194, 197; Campbell v. Windham,63 N.H. 465.
Case discharged.
All concurred. *Page 373